SUTHERLAND ASBILL &BRENNAN LLP 700 Sixth Street, NW, Suite 700 Washington, DC20001-3980 202.383.0100Fax 202.637.3593 www.sutherland.com CYNTHIA M. KRUS DIRECT LINE: 202.383.0218 E-mail: Cynthia.krus@sutherland.com April 15, 2014 VIA EDGAR U.S. Securities and Exchange Commission treet, NE Washington, D.C.20549 Re: Keating Capital, Inc. – Preliminary Proxy Statement on Schedule 14A Dear Sir or Madam: On behalf of Keating Capital, Inc. (the “Company”), we transmitted for filing under Rule 14a-6(a) of the Securities Exchange Act of 1934, as amended, the Company’s preliminary proxy statement on Schedule 14A (the “Proxy Statement”) on April 15, 2014. Please call me at the above number if you have any questions or comments regarding the foregoing. Sincerely, /s/ Cynthia M. Krus ATLANTAAUSTINHOUSTON NEW YORKWASHINGTON DC
